THOMPSON, J.
Daniel Ryan appeals an order setting aside a default. We dismiss for lack of jurisdiction because this is a non-final order that is not appealable pursuant to Florida Rule of Appellate Procedure 9.130(a). See Tieche v. Florida Physicians Ins. Reciprocal, 431 So.2d 287 (Fla. 5th DCA 1983); see also Bruno v. A.E. Handy & Associates, Inc., 787 So.2d 251 (Fla. 5th DCA 2001); Kolb v. Florida Fruit & Vegetable Ass’n. Inc., 718 So.2d 957 (Fla. 5th DCA 1998).
DISMISSED.
GRIFFIN and ORFINGER, JJ., concur.